Citation Nr: 1534455	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO. 14-37 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel









INTRODUCTION

The Veteran served on active duty from June 1944 to September 1945. The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

As an initial matter, the Board notes that the appellant has not completed a power of attorney form naming a representative in this matter. While the Veteran was previously represented by the Georgia Department of Veteran's Services based on a validly executed March 1999 power of attorney, that representation does not transfer to the appellant for the purposes of this claim. Further, the Georgia Department of Veteran's Services has not participated in this appeal. As there is no valid power of attorney form of record from the appellant appointing a representative, the Board will treat the appellant as unrepresented in this matter. Should the appellant desire representation, she should submit a new signed and dated power of attorney form in favor of her chosen representative.

The Board has not only reviewed the physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA obtained a medical opinion in January 2015. In that opinion the examiner indicated that the Veteran's gunshot wound residuals, including a retained foreign body and a scar with peritoneal adhesion, did not contribute to his death from end stage renal disease, because the Veteran's service treatment records reflected no kidney damage resulting from the gunshot wound. The examiner further indicated that there is no medical evidence that peritoneal adhesions cause end stage renal failure. 

However, the examiner did not address the Veteran's prior history of nonsteroidal anti-inflammatory drugs (NSAID) and other pain medication use in conjunction with his service-connected gunshot wound residuals and low back disability. See, e.g., April 2010 VA Spine Examination (noting history of pain medication use). NSAID use has been found to be a potential cause of a variety of kidney problems and renal disease. As such, in order to ensure proper adjudication of the appellant's claim, the Board finds that a remand for an addendum opinion is in order, so that the Veteran's history of pain medication use, and its potential effect on his noted cause of death, can be addressed.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from a VA examiner of sufficient expertise to provide an opinion regarding the Veteran's cause of death. The claims file must be made available to and reviewed by the reviewer, and a note that it was reviewed should be included in the report. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the service-connected gunshot wound residuals and low back disability with radiculopathy, to include the use of NSAID pain medication for these disabilities, caused or materially contributed to the Veteran's death, including end-stage renal failure, transitional cell cancer, and coronary artery disease (CAD)?

A detailed rationale for the opinion must be provided. The examiner should address, as necessary, the Veteran's history of pain medication use for his service-connected disabilities, and whether such use caused or materially contributed to the Veteran's cause of death, specifically his end-stage renal disease.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


